                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

JOSE A. JUSINO,                                   :
      Plaintiff,                                  :
                                                  :
       v.                                         :    Case No. 3:18cv1514(MPS)
                                                  :
HEATHER GAW, et al.,                              :
    Defendants.                                   :

                                   INITIAL REVIEW ORDER

       The plaintiff, Jose A. Jusino, is incarcerated at the MacDougall-Walker Correctional

Institution (“MacDougall-Walker”). He has filed a civil complaint under 42 U.S.C. § 1983

against Psychologists Heather Gaw and Mark Frayne, Director of Psychiatry Craig Burns,

Director of Psychology Thomas Kocienda, Health Services Administrator Brian Liebel, and

Counselor William Longo.1 For the reasons set forth below, the court will dismiss the

complaint.

I.     Standard of Review

       Pursuant to 28 U.S.C. § 1915A(b), the court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. Rule 8 of the Federal Rules of

Civil Procedure requires that a complaint contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).



       1  It is evident that defendant Director Craig Burns is incorrectly listed as Director Craig
Burn in the complaint. See Compl., ECF No. 1 at 1. The correct spelling of the last name of
defendant Burn is Burns. See Jusino v. Frayne, et al., Case No. 16cv961(MPS) (Compl., ECF
No. 1 at 1 & Waiver of Service of Summons, ECF No. 15). Accordingly, the court refers to
defendant Dr. Craig Burn using the correct spelling of his last name, Burns, in this order.
        Although detailed allegations are not required, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when a plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). A complaint that

includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of a cause of

action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts still have an obligation to interpret “a pro se complaint liberally,” the complaint

must still include sufficient factual allegations to meet the standard of facial plausibility. See

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

II.     Facts

        The plaintiff states that he has been diagnosed as suffering from borderline personality

disorder, antisocial personality disorder, and abnormal brain structure and function. See Compl.,

at 4 ¶ 16. His “risk factors are suicidal ideation, behavior, gestures, threats[,] and self-mutilating

behavior.” See id. ¶ 17. He has been confined in a restrictive housing unit since May 2007. See

id. ¶ 15.

        In June 2016, the plaintiff filed a complaint against a number of mental health and

medical providers employed by the Connecticut Department of Correction, including Dr. Frayne,

Director Burns, and Administrator Liebel. See id. at 3 (citing Jusino v. Frayne, et al., Case No.

16cv961(MPS) (Complaint, ECF No. 1). On August 2, 2016, the court dismissed the claims

against multiple defendants, including Administrator Liebel, but concluded that the claims of


                                                   2
deliberate indifference to mental health treatment would proceed against other defendants,

including Dr. Frayne and Director Burns. See Jusino, Case No. 16cv961(MPS) (Initial Review

Order, ECF No. 10). On January 3, 2018, the court considered a motion for summary judgment

filed by defendants Frayne, Gagne, Burns, Chaplin, and Forbes and granted the motion as to the

claims against defendants Burns and Chaplin, but denied the motion as to defendants Frayne,

Gagne, and Forbes. See id. (Ruling Mot. Summ. J., ECF No. 87, at 10-13).

       Also on January 3, 2018, the plaintiff submitted a four-page letter to multiple Department

of Correction officials regarding inaccurate information about his treatment that had been

included in an individualized treatment plan formulated for him by Dr. Frayne and Director

Kocienda. See Compl. at 4 ¶ 18. On January 12, 2018, without evaluating or testing the

plaintiff, Dr. Frayne and Counselor Longo lowered the plaintiff’s mental health needs score. See

id. ¶ 20. The plaintiff suggests that his mental health needs score was lowered to a level below

level 3. See id. at 7 ¶ 30. The plaintiff contends that prison officials are not required to provide

him with mental health treatment because of his lower mental health needs score. See id. at 4 ¶

20.

       Director Kocienda serves as a consultant to the Connecticut Department of Correction

and oversees the mental health care provided to inmates, including the plaintiff. See id. at 6 ¶ 25.

On January 22, 2018, Director Kocienda wrote to the plaintiff and acknowledged that the

plaintiff had “identified mental health needs.” See id. at 5 ¶ 24.

       On March 15, 2018, the plaintiff sent a letter to Directors Kocienda and Burns regarding

the decision to lower his mental health needs score. See id. at 5 ¶ 21. Neither Director

Kocienda, nor Director Burns responded to the plaintiff’s letter. See id.


                                                  3
        On April 23, 2018, the plaintiff met with Psychologist Gaw, who was employed at

Northern, regarding his concerns that he might be at a future risk of harm due to his mental

health needs score having been lowered. See id. at 6 ¶ 26. Psychologist Gaw informed the

plaintiff that there was no need to raise his mental health needs score and that he would be

receiving mental health treatment from a male mental health worker. See id. ¶¶ 27-28. The

plaintiff alleges that the mental health worker assigned to him was a homosexual and that the

mental health worker’s sexual orientation made him feel uncomfortable. See id. The plaintiff

states that he had been subjected to sexual abuse in the past and had a “fear of homosexual

male[s].” See id.

        On May 10, 2018, the plaintiff sent a complaint to Administrator Liebel regarding the

lowering of his mental health needs score based on “non-mental health factors” and to a level

that did not require treatment to be provided to him. Administrator Liebel declined to take any

action in response to the written complaint from the plaintiff and indicated that the information

in the complaint was “just [the plaintiff’s] opinion.” See id. at 7 ¶ 29.

        On July 31, 2018, prison officials at Northern transferred the plaintiff to another facility.

See id. ¶ 31. At the new facility, prison officials classified the plaintiff to a more restrictive

status based on an incident that had occurred in 2009. See id. Because the plaintiff’s mental

health needs score was below a level three, prison officials at the new facility did not offer to

provide the plaintiff with mental health treatment, programming, therapy, or follow-up due to his

mental health needs score having been lowered below a level three. See id.

III.    Discussion

        The plaintiff alleges that the defendants were deliberately indifferent to his mental health


                                                   4
needs in violation of the Eighth Amendment. He claims that he has suffered emotional, mental,

and psychological pain and may suffer serious illness, injury or death in the future. In addition,

the plaintiff asserts that Dr. Frayne and Counselor Longo lowered his mental health needs score

in retaliation for his filing of a complaint regarding his individualized treatment plan and because

he prevailed in defending Dr. Frayne’s motion for summary judgment in Jusino, Case No.

16cv961(MPS). He claims that the retaliatory conduct of the defendants violated his rights

under the First Amendment. He sues the defendants in their individual and official capacities

for monetary damages and injunctive relief.

       A.      Eighth Amendment Claim

       The plaintiff claims that all defendants were involved in either lowering his mental health

needs score or refusing to raise his mental health needs score during his confinement at Northern

from January to July 2018. He also includes allegations regarding mental health treatment

provided by Psychologist Gaw during that time period.

       Deliberate indifference by prison officials to a prisoner's serious medical or mental health

needs constitutes cruel and unusual punishment in violation of the Eighth Amendment. See

Estelle v. Gamble, 429 U.S. 97, 104 (1976) (deliberate indifference by prison officials to a

prisoner’s serious medical need constitutes cruel and unusual punishment in violation of the

Eighth Amendment.); Spavone v. New York State Dep't of Corr. Servs., 719 F.3d 127, 138 (2d

Cir. 2013) (“The Eighth Amendment forbids “deliberate indifference to serious medical needs of

prisoners . . . which includes needs for mental health care”) (internal quotation marks and

citations omitted); Atkins v. County of Orange, 372 F. Supp. 2d 377, 408 (S.D.N.Y. 2005) (“In

the Second Circuit, it is equally clear that psychiatric or mental health care ‘is an integral part of


                                                   5
medical care’ and falls under the rule laid out in Estelle which requires that such care be

provided to prisoners.”) There is a subjective and an objective component to the deliberate

indifference standard. To state a claim for deliberate indifference to a serious medical or mental

health need, a plaintiff must meet a two-pronged test. Under the first prong, a plaintiff must

demonstrate that his or her medical or mental health need was “ʻsufficiently serious.’” Spavone,

719 F.3d at 138 (quoting Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006) (quoting

Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Factors relevant to the seriousness of a medical

condition include whether “a reasonable doctor or patient would find [it] important and worthy

of comment,” whether the condition “significantly affects an individual's daily activities,” and

whether it causes “chronic and substantial pain.” Chance v. Armstrong, 143 F.3d 698, 702 (2d

Cir. 1998) (quotation marks omitted).

       Subjectively, the defendant must have been actually aware of a substantial risk that the

inmate would suffer serious harm as a result of his or her actions or inactions. See Spavone, 719

F.3d at 138 (citing Salahuddin, 467 F.3d at 280). Mere negligent conduct does constitute

deliberate indifference. See Salahuddin, 467 F.3d at 280 (“[R]ecklessness entails more than

mere negligence; the risk of harm must be substantial and the official's actions more than merely

negligent.”); Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003) (medical malpractice alone

does not amount to deliberate indifference).

               1.      Claim against All Defendants

       The plaintiff alleges that he has been diagnosed as suffering from borderline personality

disorder, antisocial personality disorder, and abnormal brain structure and function. He contends

that on January 12, 2018, Dr. Frayne and Counselor Longo lowered his mental health needs


                                                 6
score to a level below level 3. Because the plaintiff was concerned that his lower mental health

needs score might mean that he would not be provided with mental health treatment in the future,

he wrote a letter to Directors Burns and Kocienda about the decision to lower his mental health

needs score and informed them of his fear that the new score might subject him to a “future

risk.” Neither director responded to the plaintiff’s letter.

       On April 23, 2018, he had an appointment with Psychologist Gaw to discuss his concern

about a “future risk” regarding mental health treatment due to the lowering of his mental health

needs score. Psychologist Gaw opined that the plaintiff’s mental health needs score did not need

to be raised. She informed the plaintiff that due to budget cuts, the only mental health worker

available to treat him was a male individual. The plaintiff claims that the mental health worker

made him “feel uncomfortable” because he was a “homosexual male.”

       The plaintiff alleges that in May 2018, he sent a letter to Health Services Administrator

Liebel regarding the fact that his mental health needs score had been lowered and his belief that

the score had been lowered “out of spite.” Compl. at 7 ¶ 29. Administrator Liebel responded

that this was only the plaintiff’s opinion. The plaintiff alleges that Administrator Liebel did not

investigate his allegations before responding to them.

       The plaintiff has alleged facts to suggest that prior to and during the time period in

question he had been diagnosed as suffering from several serious mental health conditions and

that his risk factors included suicidal thoughts and self-mutilation. See Compl. at 4 ¶¶ 16-17. He

has also alleged that the defendants were aware of his serious mental health conditions before

and during the time period in questions. He does not include facts, however, regarding any

behavioral incidents that might have been attributed to his mental health conditions or that


                                                  7
involved attempts of self-harm and that also occurred on dates close to or during the time period

in question. Even if the court assumes that the plaintiff suffered from a serious mental health

need as of January 3, 2018, the facts alleged as to the conduct of the defendants do not state a

plausible claim of deliberate indifference to that serious mental health need.

       The plaintiff contends that the lowering of his mental health needs score by Dr. Frayne

and Counselor Longo on January 12, 2018, meant that he might not receive mental health

treatment in the future. When the plaintiff met with Psychologist Gaw at Northern on April 23,

2018, however, she informed the plaintiff that he would still be treated for mental health issues

and assigned him a mental health provider. Although the plaintiff claims that he sent

Administrator Liebel a letter on May 10, 2018 regarding the lowering of his mental health needs

score, he does not allege that he informed Administrator Liebel that he was not receiving

treatment because of his new mental health needs score. Nor does he allege that he sought

mental health treatment from Administrator Leibel. Thus, the plaintiff has not alleged that

lowering his mental health needs score to a level below a level three by Dr. Frayne and

Counselor Longo or the alleged refusal of Directors Kocienda and Burns, Psychologist Gaw, and

Administrator Liebel to raise his mental health needs score after it had been lowered resulted in

the denial of mental health treatment during his confinement at Northern from January 3, 2018 to

July 31, 2018.2



       2   The court notes that the plaintiff raised this same claim in a motion for injunctive relief
filed in Jusino, Case No. 16cv961(MPS). See Mot. Prelim. Inj., ECF No. 107. In that motion,
the plaintiff sought an order directing prison officials at Northern, including Dr. Frayne, to raise
his mental health needs score to a level that was appropriate for his mental health conditions.
See id. at 1. In his declaration filed with the motion for injunctive relief, the plaintiff stated that
on January 12, 2018, Dr. Frayne had lowered his mental health needs score to a level 2. See id.
at 7 ¶ 6. In support of this statement, the plaintiff included a citation to his Special Needs Status
                                                   8
       The plaintiff also alleges that after his transfer from Northern to another facility on July

31, 2018, prison officials at the new facility did not offer to provide him with mental health

treatment because of his lower mental health needs score. The plaintiff does not allege that he

sought mental health treatment from medical or mental health officials at the new facility or that

they denied him mental health treatment in response to his requests. The conclusory allegation

that prison officials at the new facility did not offer to provide him with mental health treatment

because of his assigned mental health needs score does not state a claim that any individual who

is named as a defendant was deliberately indifferent to his mental health needs and are

dismissed. See 28 U.S.C. § 1915A(b)(1).

       Neither the allegation that Dr. Frayne and Counselor Longo lowered the plaintiff’s

mental health needs score, nor the allegation that Directors Kocienda and Burns, Psychologist

Gaw, and Administrator Liebel refused or neglected to raise his mental health needs score after it

had been lowered, state a plausible claim of deliberate indifference to the plaintiff’s mental



Individualized Facility Management Plan dated April 28, 2017. See id. (citing Defs.’ Obj. Mot.
Prelim. Inj., ECF No. 98, Ex. B). The second page of the Plan includes an Updated Progress
note by Dr. Frayne dated January 12, 2018. In that note, Dr. Frayne indicates that Mr. Jusino’s
mental health needs score will be lowered to a mental health needs score of 2 and that as a
mental health needs level 2 inmate, he may initiate contact with mental health staff verbally or in
writing. See id. This note, however, was not signed by Dr. Frayne on January 12, 2018. Nor
was it signed as reviewed and approved by Dr. Kocienda. See id. Furthermore, a January 22,
2018 letter from Dr. Kocienda, referenced by the plaintiff in the complaint filed in this action,
suggests that the Dr. Kocienda had not in fact approved the request of Dr. Frayne to lower the
plaintiff’s mental health needs score to a level below level 3. See Compl. at 5 ¶ 24 & Jusino,
Case No. 16cv961(MPS) (Jusino Decl. Supp. Mot. Prelim. Inj., ECF No. 103, at 37, Ex. 4 –
January 22, 2018 letter in which Dr. Kocienda refers to the plaintiff as having been designated a
mental health needs level 3 inmate). On September 7, 2018, the court denied the motion for
injunctive relief to the extent that it asserted allegations that were unrelated to the events that
formed the basis of the complaint that had occurred prior to February 2016. See Jusino v.
Frayne, et al., Case No. 16cv961(MPS) (Order, ECF No. 136). The court also noted that the
request for relief would be moot if the plaintiff had been transferred from Northern to another
                                                     9
health needs. Thus, those Eighth Amendment claims are dismissed without prejudice. See 28

U.S.C. § 1915A(b)(1).

                2.         Additional Claim against Psychologist Gaw

        The plaintiff acknowledges that Psychologist Gaw was responsive to his request or need

for mental health treatment and met with him on April 23, 2018 to discuss his concerns. The

plaintiff contends, however, that he was uncomfortable with the mental health treatment provider

assigned to him by Psychologist Gaw during that appointment because the mental health worker

was a homosexual. The plaintiff asserts that Psychologist Gaw was aware of his history of

having been sexually abused and his “fear of homosexual male[s]” and should not have assigned

him a male mental health worker who was also a homosexual.

        The allegations that Psychologist Gaw exercised poor judgment in her choice of a

treating mental health worker sound, at best, in negligence or medical malpractice rather than

deliberate indifference to a mental health need. Negligence is not actionable under section 1983.

See Estelle, 429 U.S. at 106 (“medical malpractice does not become a constitutional violation

merely because the victim is a prisoner.); Brock v. Wright, 315 F.3d 158, 164 (2d Cir. 2003)

(“[N]egligence is not deliberate indifference.”); Silvera v. Dep't of Corr., No. 3:09-CV-1398

VLB, 2012 WL 877219, at *12 (D. Conn. Mar. 14, 2012) (“Rather, at best, Silvera has identified

a potentially negligent act of Defendant Gasparo, and has challenged the exercise of Defendant

Gasparo and Samson's medical judgment, neither of which are sufficient to constitute deliberate

indifference.”) (citations omitted). Nor is a claim of a difference of opinion regarding medical

treatment. See Allah v. Michael, 506 F. App'x 49, 52 (2d Cir. 2012) (concluding inmate’s



prison facility. See id.
                                                 10
allegations regarding mental health treatment constituted a claim of a disagreement with

treatment rather than a deprivation of treatment because evidence demonstrated that prison

officials “offered [him] professional mental health treatment” and the only reason that he

“refused” the treatment offered was due to fact that “he did not trust the white mental health

staffs” assigned to treat him); Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011) (“It has long

been the rule that a prisoner does not have the right to choose his medical treatment as long as he

receives adequate treatment.”) (citation omitted); Chance, 143 F.3d at 703 (“So long as the

treatment given is adequate, the fact that a prisoner might prefer a different treatment does not

give rise to an Eighth Amendment violation.”).

        There are no allegations that Psychologist Gaw was aware of the sexual orientation of the

mental health provider prior to assigning him to treat the plaintiff or that the mental health

provider was somehow unqualified. Furthermore, there are no allegations that the plaintiff

brought his concerns regarding the assigned treatment provider to the attention of Psychologist

Gaw or that she failed to make efforts to treat him herself or arrange for another mental health

provider to treat him after being made aware of the plaintiff’s concerns. The court concludes

that the plaintiff has not alleged facts to state a plausible claim of deliberate indifference to this

mental health needs against Psychologist Gaw with regard to her April 23, 2018 assignment of a

mental health provider to treat him. This Eighth Amendment deliberate indifference claim

against Psychologist Gaw is dismissed without prejudice. See 28 U.S.C. § 1915A(b)(1).

        B.      First Amendment Claim

        The plaintiff asserts claims that on January 12, 2018, Dr. Frayne and Counselor Longo

lowered his mental health needs score to a level below three. The plaintiff contends that this


                                                  11
decision was made in retaliation for his submission of a written complaint on January 3, 2018

regarding his mental health treatment plan and because he had prevailed on a motion for

summary judgment motion filed by Dr. Frayne in another civil action filed in this court.

Although the plaintiff subsequently complained to Administrator Liebel regarding the lowering

of his mental health needs score and accused Dr. Frayne and Counselor Longo of doing so out of

spite, Administrator Liebel did not think that there was any basis to the plaintiff’s allegation and

took no further steps to investigate it.

        To state a claim of retaliation a plaintiff must allege “(1) that the speech or conduct at

issue was protected, (2) that the defendant took adverse action against the plaintiff, and (3) that

there was a causal connection between the protected speech and the adverse action.” Holland v.

Goord, 758 F.3d 215, 225 (2d Cir. 2014). “Only retaliatory conduct that would deter a similarly

situated individual of ordinary firmness from exercising his or her constitutional rights

constitutes an adverse action for a claim of retaliation.” Davis v. Goord, 320 F.3d 346, 353 (2d

Cir. 2003. Further, the Second Circuit treats prisoner retaliation claims “with skepticism and

particular care, because virtually any adverse action taken against a prisoner by a prison

official—even those otherwise not rising to the level of a constitutional violation—can be

characterized as a constitutionally proscribed retaliatory act.” Id. at 352; Dorsey v. Fisher, 468

F. App’x. 25, 27 (2d Cir. 2012).

        It is well-established that the filing or submission of a grievance or a complaint by an

inmate constitutes protected activity. See Davis, 320 F.3d at 352–53; Graham v. Henderson, 89

F.3d 75, 80 (2d Cir. 1996). In addition, the pursuit of a court action constitutes a protected First

Amendment activity. See Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995). The plaintiff has


                                                  12
asserted that on January 3, 2018, he engaged in First Amendment activity when he sent a letter to

prison officials regarding his mental health treatment plan and successfully defended a motion

for summary judgment filed by Dr. Frayne in another case filed in this court.

       Dr. Frayne and Counselor Long allegedly made the decision to lower the plaintiff’s

mental health needs score on January 12, 2018. As indicated above, the plaintiff has

acknowledged that even after Dr. Frayne and Counselor Longo allegedly lowered his mental

health needs score, he sought mental health treatment and that a mental health provider at

Northern was responsive to his request. After the plaintiff’s transfer from Northern to another

facility and his placement on a more restrictive status, however, prison officials at the new

facility allegedly did not automatically provide or offer to provide him with mental health

treatment because of his lower mental health needs score. The plaintiff does not allege that he

sought mental health treatment from medical or mental health officials at the new facility or that

they denied him mental health treatment in response to his requests. Because the alleged

lowering of his mental health needs score did not preclude the plaintiff from seeking mental

health treatment or preclude or prevent mental health officials from offering treatment to the

plaintiff in response to his request, it is not likely that the lowering of mental health needs score

“would deter a prisoner of ordinary firmness from vindicating his rights through the grievance

process and the courts.” Gill v. Pidlypchak, 389 F.3d 379, 384 (2d Cir. 2004).

       Thus, the court concludes that, as pled, the alleged change in the plaintiff’s mental health

needs level does not meet the adverse component of a retaliation claim. The retaliation claim as

asserted against Dr. Frayne, Counselor Longo, and Administrator Liebel is dismissed without

prejudice. See 28 U.S.C. § 1915A(b)(1).


                                                  13
                                            ORDERS

        The court enters the following orders:

        (1)     The Eighth Amendment and First Amendment claims are DISMISSED without

prejudice pursuant to 28 U.S.C. § 1915A(b)(1). The Clerk is directed close this case. Within

thirty days of this order, the plaintiff may file a motion to reopen, together with an amended

complaint that complies with Rule 8 of the Federal Rules of Civil Procedure and addresses the

defects identified in this ruling.

        (2)     The Pro Se Prisoner Litigation Office shall send a courtesy copy of the complaint

and this order to the Connecticut Attorney General and the Department of Correction Legal

Affairs Unit.

        SO ORDERED at Hartford, Connecticut this 8th day of November 2018.

                                              _________/s/_______________________
                                              Michael P. Shea
                                              United States District Judge




                                                 14
